Citation Nr: 1300493	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  05-33 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, bipolar disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from November 1972 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2005 and December 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified during a formal hearing conducted by a Decision Review Officer in January 2006 and during a video conference hearing conducted by the undersigned Veterans Law Judge in October 2008.  Both hearings were held at the RO.  Transcripts of these hearings have been associated with the claims file.

In December 2010, the Board denied the claim for entitlement to service connection for a psychiatric disorder, to include schizophrenia, bipolar disorder, and PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Memorandum Decision, the Court set aside the December 2010 Board decision, as it essentially determined that the Board based its denial of the claim on an inadequate April 2010 VA medical opinion.  The Court remanded this matter for further proceedings consistent with its findings.

In appealing the December 2010 Board decision to the Court, the Veteran only advanced arguments with respect to his diagnosed schizophrenia disorder.  However, the Board notes that that the United States Court of Appeals for Veterans Claims held that a claim for service connection for PTSD encompasses claims for service connection for other psychiatric disabilities which could reasonably be raised by the Veteran's symptoms, description of the disability and the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As the medical evidence includes diagnoses of schizophrenia and bipolar disorder in addition to PTSD, and the Veteran has not explicitly indicated a desire to limit his claim to only the schizophrenia diagnosis, the Board has continued to characterize his claim as one for an acquired psychiatric disorder in accordance with Clemons, as reflected above.  However, as the claim for service connection for PTSD was denied on a different factual basis (the absence of a verifiable and credible stressor) that was not disturbed by the Court's July 2010 decision, no additional development on the PTSD issue is deemed warranted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Court determined in the July 2012 Memorandum Decision that the Board's denial of the Veteran's claim for service connection for a psychiatric disorder was in error, as the Board relied on an inadequate April 2010 VA opinion to deny the claim.  Specifically, the Court found that the April 2010 VA examiner did not provide an adequate basis to support his opinion that the Veteran's schizophrenia was not related to service.  The examiner identified the rationale for his opinion as his "clinical experience and expertise [and] review of [the] treatment records", a rationale which the Court determined did not provide any explanation as to how the examiner reached this conclusion.  Thus, the Court found that the Veteran was prejudiced by the Board's reliance on the inadequate April 2010 opinion as the primary basis for the denial of the Veteran's claim.   

Additionally, the Court determined that the Board had not applied the benefit of the doubt doctrine in this case, as the medical evidence did not clearly indicate whether the claimed disorders were manifested by symptomatology that was separate and apart from the Veteran's already service-connected mood disorder.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  Thus, the Court set aside the Board's decision and remanded the case for further proceedings consistent with its decision.  

In light of the July 20102 Memorandum Decision, a remand is necessary so that the Veteran can be afforded an additional VA examination to determine the nature and etiology of his claimed psychiatric disability.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. 5103A(d); 38 C.F.R. 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As the Court determined that the April 2010 VA examination is inadequate with which to decide the Veteran's claim, the Veteran must be scheduled for a VA examination so that a medical opinion can be obtained regarding whether his claimed psychiatric disorder is related to his military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In addition to the foregoing, the claims file reflects that the Veteran has received medical treatment for his psychiatric disorders through the Columbus, Ohio VA Medical Center (VAMC).  However, as the claims file only includes treatment records from that provider dated up to June 2010, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records identified by the Veteran that are relevant to his claim.

2.  Thereafter, schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed psychiatric disorder.  The claims folder must be reviewed by the examiner and that review should be indicated in the examination report.  All appropriate tests and studies should be conducted.

The examiner shall address the following:

(a)  The examiner shall identify all current psychiatric diagnoses found to present, other than PTSD and the Veteran's currently service-connected mood disorder.  To the extent possible, the examiner shall identify the psychiatric symptomatology attributable to the diagnosed psychiatric disorders from any symptomatology attributable to the Veteran's service-connected mood disorder.   

(b)  For all psychiatric diagnoses other than PTSD and a mood disorder, the examiner shall opine whether it is at least as likely as not that (50 percent chance or greater) any such diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to his active service.  In doing so, the examiner must acknowledge any reports of a continuity of psychiatric symptoms since service. The examiner shall also address the Veteran's claims of in-service personal assault and harassment and whether such incidents are etiologically related to any of the diagnosed psychiatric disabilities.

In providing the requested opinions, the examiner must discuss and reconcile any conflicting medical evidence or medical opinions with regards to the above.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  After completing the above, readjudicated the claim for service connection based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


